        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 1 of 89




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



INFORM INC.,                              )
                                          )
                          Plaintiff,      )   CIVIL ACTION FILE
                                          )
      vs.                                 )
                                              NO. 1:19-cv-05362-JPB
                                          )
                                          )
GOOGLE LLC;                               )
ALPHABET INC.;                            )
YOUTUBE, LLC;                             )
and JOHN DOES 1-100;                      )
                                          )   JURY TRIAL DEMANDED
                                          )
                          Defendants.     )
                                          )
                                          )


                        FIRST AMENDED COMPLAINT

      Pursuant to the Court’s Order dated September 25, 2020 [Dkt. No. 33],

Plaintiff Inform, Inc. (“Inform”), by and through its attorneys, hereby makes and

files this First Amended Complaint against Defendants Google LLC, Alphabet

Inc., YouTube, LLC (collectively, the “Google Defendants”), and John Does 1-100

(collectively with the Google Defendants, “Defendants”). Inform makes its

allegations upon personal knowledge as to its own acts and upon information and

belief as to all other matters, as well as based upon the ongoing investigation of its

counsel. Plaintiff respectfully shows the Court as follows:
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 2 of 89




I.    INTRODUCTION

      1.     This is an action under, inter alia, the Sherman Antitrust Act, the

Clayton Antitrust Act, and Georgia’s common law tort of tortious interference to

restrain the anticompetitive conduct of Defendants, to remedy the effects of the

Defendants’ past unlawful conduct, to protect free market competition from

continued unlawful manipulation, and to remedy harm to consumers and

competitors alike.

      2.     Plaintiff Inform is a digital media advertising company that, for over a

decade, has directly competed with Google in the online advertising and online

video advertising markets, by providing a platform of services to online publishers,

content creators, and online advertisers. While Inform had revenues in excess of

$100 million for its online advertising services between 2014 and 2016, since that

time Google has effectively put Inform out of business as a direct result of the

illegal conduct described herein.

      3.     At its core, Google, and its parent Alphabet, are in the business of

online advertising, services from which they derive the vast majority of their

revenues. In 2019, Alphabet reported a staggering $162 billion in revenues, out of

which $135 billion resulted from Google advertising revenues. 1 Users of the



1
 Investigation of Competition in Digital Markets, U.S House of Representatives,
Majority Staff Report and Recommendations, Subcommittee on Antitrust,
                                          2
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 3 of 89




Google search engine do not pay a monetary fee; rather Google collects personal

data from the users of its search engine and monetizes that data to drive online

advertising revenue. In essence, Alphabet and Google are brokers of Internet user

data for online advertising profits.

      4.     For years, Google’s goal has been to maximize profits in the online

advertising market by: (1) amassing and controlling Internet user data, creating

user super-profiles; (2) strategically acquiring companies that strengthen Google’s

ad tech capabilities, maximize data harvesting, or decrease competition; (3)

controlling the devices and tools with which users and competitors access the

Internet; and (4) ultimately controlling which advertising content is served to and

consumed by Internet users.

      5.     Google has achieved monopoly power in a number of overlapping

markets, all with a goal of dominating online advertising. Google is the world's

largest and most accessed search engine, with an overwhelming market dominance

– well over 90%. Google possesses monopoly power in the market for general

online search (hereinafter the “Internet Search Market”) and numerous interrelated

and overlapping markets, including but not limited to the Search Advertising

Market and the Ad Server Market. Google is also dominant in the Web Browser



Commercial and Administrative Law, Committee on the Judiciary, October 5,
2020 (hereinafter “House Antitrust Report”) at 206.
                                          3
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 4 of 89




Market; the Online (or digital) Advertising Market; and the Online Video

Advertising Market. Additionally, through its 2005 acquisition of the Android

operating system (“OS”), Google has established a monopoly in the worldwide

market for Licensable Mobile Device Operating Systems (“LMDOS”).

      6.     Google’s breathtaking monopoly power has been amassed and

maintained by engaging in strategic acquisitions and illegal anticompetitive

practices for many years,2 using its market dominance in several overlapping

markets to drive online advertising dollars. Specifically, Google has monopoly

power in the following markets:

           • Internet Search Market – 92% monopoly3;

           • Licensable Mobile Device Operating System Market – 74%
             monopoly4;

           • Ad Server Market – 75% monopoly5;

           • Web Browser Market – 66% monopoly6;

           • Online Advertising Market – 49% monopoly7;



2
  House Antitrust Report at 14.
3
  https://gs.statcounter.com/search-engine-market-share.
4
  https://gs.statcounter.com/os-market-share/mobile/worldwide.
5
  https://www.businessinsider.my/facebook-winds-down-atlas-ad-server-2016-11/.
With respect to ad servers serving publishers, Google’s market share is
significantly higher. Competition & Mkts Auth., Online Platforms and Digital
Advertising: Market Study Interim Report (2019) ¶ 5.174.
6
  https://gs.statcounter.com/browser-market-share.
7
  Percentage was calculated using Google's online advertising revenue disclosed in
2019 Alphabet 10-K.
                                         4
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 5 of 89




           • Search Advertising Market – 80% monopoly8; and

           • Online Video Advertising Market – 52% monopoly.9

      7.     Google uses its dominance in these overlapping markets (i.e.,

“leveraging”) to wipe out competition and drive its online ad sales. Google is the

largest monopoly in the history of the U.S. antitrust laws. These markets comprise

a heavily intertwined ecosystem, and the products and services themselves are the

means by which Defendants’ anticompetitive conduct is largely carried out.

Specifically, Google is not only able to use its monopoly power to engage in

traditional anticompetitive behavior such as tying, but it also physically and

technologically blocks competitors from the market through its own products and

services. For example, through its Chrome Browser and Android OS (LMDOS)

monopolies, Google controls how and where billions of Internet users see the vast

majority of online ads. Through its ad server and related advertising

intermediation products, Google controls how advertisers and publishers can

participate in that online advertising market and connect with those users. And

through its complete dominance of online search, it controls how, when, and even

if users can access the countless websites on which these ads are displayed. All the


8
  https://www.vox.com/2017/3/14/14890122/google-search-ad-market-share-
growth.
9
  Percentage was calculated using YouTube's video advertising revenue disclosed
in 2019 Alphabet 10-K.

                                          5
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 6 of 89




while, Google feeds its monopoly power by amassing more user data.

Collectively, the markets as described above have been leveraged by Google to

gain and maintain monopoly power and, as defined more fully in ¶¶ 69-78 below,

will be referred to herein as “Defendants’ Leveraged Monopolies.”

      8.     There is significant interplay among the distinct markets that makes

Google’s monopolistic power in these markets more insidious. Defendants have

illegally used and leveraged their monopoly power and market dominance both to

maintain dominance in those markets already monopolized by Google, as well as

to gain further dominance in related markets and further stamp out competition.

Substantial barriers to entry further assist in consolidating Google’s market power

and online dominance.

      9.     To maximize their advertising profits, to protect their valuable

monopolies against competitive threats and to extend Defendants’ Leveraged

Monopolies globally and across digital services, the Google Defendants have

engaged in a series of inorganic strategic acquisitions, anticompetitive contracts

and anticompetitive tactics designed to thwart competition on the merits. This

conduct includes, but is not limited to:

             Strategic and inorganic acquisition of ad tech companies and
             online video platforms to grow and maintain market power
             (see, e.g., ¶¶ 60-68);

             Exclusionary disablement and disparagement of competitors’
             products and services (see, e.g., ¶¶ 108-126, 108-26, 138-39);
                                           6
Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 7 of 89




    Exclusive dealing agreements and anticompetitive contracts,
    including requiring default setting to Google products and
    services (see, e.g., ¶¶ 132-33, 155-57);

    Tying or bundling, including technological tying, of Google
    products and services (see, e.g., ¶¶ 126, 134-36);

    Unilateral or surreptitious setting or altering technological
    standards by which products and services of competitors can
    be accessed and used (see, e.g., ¶¶ 108-126, 137-39);

    Manipulative and technological blocking, exclusion, or
    downgrading of competitors’ products and services (see, e.g.,
    ¶¶ 108-126, 140-41);

    Preferential treatment of its own products and services,
    including exempting YouTube but not competitors from
    Google-imposed technology and operating standards, and
    prioritization of its own products and services through
    manipulation of its algorithms (see, e.g., ¶¶ 108-126, 142-48);

    Opacity as to function, pricing and data so as to disadvantage
    competition and restrict competitive pricing (see, e.g., ¶¶ 150-
    51);

    Denial of interoperability and purposeful incompatibility to
    exclude entry by competitors or raise their costs and/or coerce
    them to use Google products and services (see, e.g., ¶¶ 108-
    126, 140-41, 149);

    Gathering and using market intelligence about competitors
    through the Google and YouTube search engines and Google
    products and services to disadvantage competitors and
    interfere with competitors’ businesses (see, e.g., ¶¶ 127-30);

    Predatory pricing and triangular predatory pricing by offering
    free services in some areas, while extracting huge ad revenue
    margins elsewhere (see, e.g., ¶¶ 152-54); and


                                 7
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 8 of 89




             Manipulation and abuse of the patent process and attendant
             patents (see, e.g., ¶¶ 60, 65, 167, 170).

The above-referenced improper activities will be referred to herein collectively as

the “Defendants’ Anticompetitive Restraints.”

      10.    Defendants’ Anticompetitive Restraints are concerted attempts to

maintain Defendants’ Leveraged Monopolies, not by innovation or other

competition on the merits, but rather by anticompetitive tactics that deter

innovation, exclude competition, and rob customers of quality products and their

right to choose among competing alternatives.

      11.    Defendants’ illegal conduct has been setting off alarm bells

worldwide for many years. 10 The time has come to address these market abuses.

II.   THE PARTIES

      12.    Plaintiff Inform, Inc. (“Plaintiff” or “Inform”) is a Delaware

corporation with a principal place of business located at 3445 Peachtree Road NE,



10
   Google’s monopolistic conduct has been the subject of numerous past and
ongoing enforcement actions throughout the world. In July 2019, the U.S. Justice
Department announced that it will launch an antitrust investigation against Google
and 50 state U.S. Attorneys General followed suit in September 2019.
Additionally, Google has been the subject of numerous investigations by the
Federal Trade Commission (“FTC”). And Google has been charged with anti-
competitive conduct by regulatory agencies in the European Union, France, South
Korea, India, and Russia, resulting in billions of dollars of fines. The recently
released House Antitrust Report noted the same, stating that: “For years Google
has been the subject of antitrust investigations and enforcement actions around the
world.” House Antitrust Report at 176.
                                          8
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 9 of 89




Suite 1000, Atlanta, GA, 30326. Inform was formerly known as News

Distribution Network, Inc. (“NDN”). Plaintiff is a digital media advertising

company that provides a platform of services to online publishers, content creators,

and online advertisers.

      13.    Defendant Google LLC is a Delaware Limited Liability Company

with its principal place of business at 1600 Amphitheatre Parkway in Mountain

View California. Google is the world leader in general Internet search conducted

on all devices. It also is the owner of the Android OS and several popular and

exclusive mobile and tablet applications including YouTube, Google Maps, and

Gmail.

      14.    In August 2015, Google announced its intention to create a new

holding company, Defendant Alphabet Inc. The reorganization was completed on

October 2, 2015. Since that date, Google has been a wholly-owned subsidiary of

Alphabet, which has continued to be the umbrella company for the Internet

interests of Google. In or around 2017, Google Inc., which was originally

incorporated in California in September 1998 and reincorporated in Delaware in

August 2003, changed from a corporation to a limited liability company (LLC)

under the umbrella of Alphabet Inc.

      15.    Defendant Alphabet Inc. is a Delaware corporation with its

headquarters and principal place of business at the “Googleplex” in Mountain


                                         9
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 10 of 89




View, California. Defendant Alphabet is one of the top ten largest companies in

the United States with more than $162 billion in annual revenue. Alphabet,

ranking 15th in the list of Fortune 500 companies, is traded on the NASDAQ under

the symbol “GOOGL” and is included in the S&P 100 Index.

      16.   Defendant YouTube, LLC is a wholly-owned subsidiary of Google

LLC and headquartered in San Bruno, California. YouTube, Inc. was originally

registered as a corporation in Delaware in October 2005 and was converted into

YouTube, LLC a year later.

      17.   Collectively, the Google Defendants are operated and controlled as a

single entity, with Sundar Pichai acting as the CEO of both companies. Not only

did Google essentially create Alphabet as a holding company in 2015, but virtually

all of Alphabet’s revenues come from Google. YouTube, in turn, is a wholly

owned subsidiary of Google and is controlled and operated as such. Alphabet filed

its 10-K and 10-Q statements with the Securities and Exchange Commission,

reporting consolidated revenues for all of the Google Defendants. In fact, these

statements expressly define Alphabet as “Alphabet Inc. and its subsidiaries.” See,

e.g., 2020 Alphabet 10-Q, July 30, 2020, at 2.

      18.   John Does 1-100 are as yet unidentified agents of the Google

Defendants who have assisted them in one or more overt acts in carrying out

Defendants’ Anticompetitive Restraints.


                                          10
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 11 of 89




       19.    The Google Defendants and Inform are competitors in several

markets, including the Online Advertising Market and the Online Video

Advertising Market. As discussed below, Google provides services similar to

Inform through its stable of advertising products and applications including,

without limitation, Google Ads, the AdSense program, AdX, DoubleClick for

Publishers (DFP) and Google Ad Manager. Inform is also a user, customer and/or

consumer of Google products and services.

III.   JURISDICTION AND VENUE

       20.    This Court has subject matter jurisdiction over this action under 28

U.S.C. §§ 1331, 1337, Section 1 and 2 of the Sherman Act, 15 U.S.C. § 1, et seq.,

and Sections 3, 4 and 16 of the Clayton Act, 15 U.S.C. §§ 14, 15 and 26, because

Plaintiff alleges violations of federal law. The Court also has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       21.    Venue is proper in this district under 15 U.S.C. §§ 15, 22 and 26 and

under 28 U.S.C. § 1391(b) and (c) because: (1) Google transacts business and is

found within this district, (2) Inform’s principal place of business is in this district;

and (3) a substantial portion of the events giving rise to the claims herein occurred

within this district.

IV.    FACTUAL BACKGROUND

       A.     Background on Online Advertising


                                           11
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 12 of 89




      22.    When the Internet started to become popular in the early 1990s,

traditional print publishers established websites and began to publish their

substantive content online, creating vast amounts of news and other content on the

Internet and opening the door to generating advertising profits through search

advertising, display advertising, online video advertising, and social media

advertising (collectively “digital advertising” or “online advertising”).

      23.    Online or digital advertising consists of marketing advertisements,

which are delivered through the Internet on both desktop and mobile devices.

Online advertising involves the use of the Internet as a medium to obtain website

traffic, and target and deliver marketing messages to the right users, customers,

and consumers.

      24.    Like other advertising media, online advertising often includes: (1) a

publisher, who integrates advertisements into its online content; (2) an advertiser,

who provides the advertisements to be displayed; and (3) advertising agencies that

help create and place the ads. The goal of online advertising generally is to put an

advertisement in front of the best possible audience for that ad. A view of the ad

by an Internet user is commonly referred to as an “impression.”

      25.    An “ad tech stack” refers to the series of companies and technologies

on the Internet that gets an advertiser’s message in front of the right consumer at

the right time to maximize the chance for the advertisement to influence the


                                          12
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 13 of 89




consumer to take some desired action. Today, the ad tech stack facilitates the

automated selling and buying of digital ad inventory on a large scale in real time.

      26.    Ad servers are used by publishers, advertisers, ad agencies, and ad

networks to manage and run online advertising campaigns. Ad servers make the

instantaneous decisions about what ads to show on a website, and then place the ad

onto that site. Additionally, ad servers collect and report data (such as the number

of impressions and clicks) for advertisers to gain insights from and monitor the

performance of their ads. Ad servers are used to manage and display online

advertising content to the right user on a website. The ad server: (1) determines

which ads to display on the publisher’s website based on collected user data and

preferences across publishers; (2) serves the ad to the user; and (3) collects and

reports on additional data such as impressions and clicks, which is used to

determine the cost to the advertiser.

      27.    Additional technologies in the ad tech stack include supply-side

platforms (SSPs), which help websites sell unused ad space (or inventory) and

demand side-platforms (DSPs), which are used by advertisers to buy ad

impressions from ad exchanges for the cheapest price. The ad formats can include

display, mobile, search, or video ads. Display advertising, as well as online video

advertising use SSPs and DSPs. Together, the publisher ad servers, supply side




                                          13
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 14 of 89




platforms (SSP), advertiser ad servers, and demand side platforms (DSP) comprise

the ad tech stack.

      B.     Google’s History: From Search Engine to Online Advertising Business

      28.    Google began as a general online search engine - a two-sided platform

that enabled users to search the Internet for content. While at first it simply

indexed the content of web pages, Google’s key innovation, the PageRank

algorithm, helped define second-generation search technology by looking at links

to and from other Web pages as a way of determining relevance for users.

      29.    Google operated at a loss for the first two years. In 2000, Google

began to monetize its search engine, and launched AdWords, an online advertising

service that let businesses purchase keywords ads to appear on Google’s search

results page. This offering evolved to become the heart of Google’s business

model. Google turned its first profit in 2001.

      30.    The multisided nature of Google’s general search platform, which

connects distinct but interdependent demands, offers Internet users a service

purportedly “free of charge.” This consumer strategy (which Google employs with

various products and services) attracts users, who are critical assets that allow

Google to sell advertising space to companies that are interested in reaching those

users. In this way, Google connects users’ demand for information, products, and

services with advertisers’ and publishers’ demand for access to those users. While


                                          14
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 15 of 89




Google’s dominant business model suggests that users receive “free” access to

services, the exchange in fact is for the commercial use of an individual’s personal

data, which is critical for attracting billions of dollars in advertising revenue.

Google then stores and monetizes this data through its proprietary algorithms.

        31.   Today Google is ubiquitous across the digital economy, serving as the

infrastructure for core products and services online. It has grown and maintained

its search engine dominance, such that “Googling” something is now synonymous

with online search itself. The company is now also the largest provider of digital

advertising, a leading web browser, a dominant mobile operating system, and a

major provider of digital services such as mapping, email, cloud computing, voice

assistant services, as well as dozens of other offerings.11 Each of these services

provides Google with a trove of user data, reinforcing its dominance across

markets and driving greater monetization through online advertising. 12

        32.   As Google’s dominance and market power in Internet search grew and

its product and service offerings diversified, Google captured user data and critical

information about users, such as: personally identifiable information, user

impressions and preferences, location, browsing history, IP address, and insight

into patterns, timing, trends, and demographics. At the same time, Google



11
     House Antitrust Report at 174.
12
     House Antitrust Report at 175.
                                           15
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 16 of 89




strategically acquired ad tech companies and competitors that provided the ad tech

services Google needed to facilitate advertisers’ placement of ads onto publishers’

websites. This combination has enabled Google to build a data set for its ad tech

services utilizing the user data from its search engine and other customer facing

properties, such as Google Maps and Gmail, providing Google with an

unparalleled ability to target ads to the right viewers.

      33.    Over time, Google’s ad offerings have become considerably more

sophisticated, resulting in tens of billions of dollars of annual revenue. These

services now include, inter alia, search campaigns, display campaigns and online

video campaigns, which can be implemented and viewed across multiple devices,

and the buying and selling of which is facilitated through Google’s suite of ad tech

services. Moreover, Google’s market power in search enables Google to harvest

data generated not only by Internet users, but also by competitors, publishers,

advertisers and intermediaries, and further monetize and utilize the same.

      34.    Today, Google’s ad-based revenue model generates the vast majority

of Google’s revenues, yielding billions in revenue each year as reflected in the

following chart:




                                          16
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 17 of 89




For example, in Q3 2019, the Google Defendants’ advertising revenues hit a record

$33.9 billion.

V.    GOOGLE BECOMES A MONOPOLY

      A.     Google’s Growth to Search Engine Market Dominance

      35.    Google’s flagship online service is its general search engine, Google

Search, which is accessible either through Google’s main website

(www.google.com) or through localized websites. Search engines, such as Google,

Yahoo, Baidu and Bing, utilize automated software applications (referred to as

robots, bots or spiders) that travel along the Web and gather information used to

create a searchable index of websites.

      36.    Google Search is ubiquitous, existing for static devices (personal

computers and laptops), for handheld and mobile devices (smartphones and

tablets), and for other smart devices, such as Google Home or devices running

                                         17
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 18 of 89




Android TV or Android Auto operating systems. Additionally, Google also

powers other search engines – including Ask, which is the sixth largest search

engine in the world.

      37.    When a user enters a keyword or a string of keywords (a “query”) in

Google Search, Google’s general search results pages return different categories of

search results, including (1) generic search results; (2) specialized search results;

and (3) online search advertisements.

      38.    Generic search results typically appear on the left side of Google’s

general search results pages in the form of blue links with short excerpts

(“snippets”) in order of their rank. Generic search results can link to any page on

the Internet, including web pages of specialized search services that compete with

Google's own specialized search services.

      39.    To rank generic search results in response to a query, Google uses

algorithms, including an algorithm called PageRank. PageRank ostensibly

measures the importance of a web page based on the interest in the page, as well as

the number and quality of links to that page, the underlying assumption being that

more important websites are likely to receive more links from other websites.

Google applies a variety of adjustment mechanisms to the results of PageRank.

Which adjustments are determined by Google. Through PageRank and the




                                          18
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 19 of 89




adjustment mechanisms, Google determines and can manipulate the rank of a web

page in the generic search results on Google's general search results pages.

        40.   Google’s clear dominance in online search also gives it significant

control over the Search Advertising Market. 13 Through this generic search

process, Google has attained long-recognized and substantial market power and

monopoly status in both the Internet Search Market and the Search Advertising

Market.

        B.    Google’s Suite of Online Advertising Products and Services
              Consolidates Dominance Across Multiple Markets

        41.   Over time, Google expanded its offerings to include a suite of

advertising products and services through which it acts as a broker between

publishers and advertisers in the Online Advertising Market. These offerings were

facilitated largely through Google’s strategic acquisition of ad tech companies and

competitors that provided the ad tech services Google needed to facilitate

advertisers’ placement of ads onto publishers’ websites.

              1. AdSense and Google Ads

        42.   AdSense enables publishers to reserve space for the placement of

Google Ads on their own website (via text, video or images) and thereby monetize

their own website content. AdSense is used to sell advertising space to Google.



13
     House Antitrust Report at 196.
                                         19
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 20 of 89




      43.    Google Ads (formerly AdWords) enables businesses and marketers

to advertise on Google’s network (search, display, etc.). Google Ads is used

to buy advertising space from Google. Google Ads works by displaying a

provider’s ad when people search online for the products and services that provider

offers. Google Ads is powered by an auction bidding market. Each time an ad is

eligible to appear for a search, it goes through the ad auction.

The auction determines whether the ad actually shows and in which ad position it

will show on the page. To gain the top spot in Google advertisements, advertisers

have to outbid each other. Higher bids move up the list, while low bids may not

even be displayed at all.

      44.    Cost per impression (or “CPI”) is the cost or expense incurred for

each potential customer who views the advertisement, while cost per thousand

impressions (or “CPM”) refers to the cost or expense incurred for every thousand

potential customers who view the advertisement. CPI, along with pay-per-

click (PPC) and cost per order, are used to assess the cost-effectiveness and

profitability of online advertising.

      45.    How often an ad shows, its position on the page, and how much the ad

costs are all purportedly driven by two factors: the advertiser’s bid and the

projected quality of the ads (via a subjective “Quality Score”). However, other




                                          20
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 21 of 89




factors determined by Google, including acceptable and bespoke minimum bids,

are also accounted for in the determining the winning bid.

      46.      Importantly, Google not only runs the auction, but also competes in it.

While this process is held out by Google to be neutral and unbiased, Google alone

controls the algorithms that generate Google Ads results, the Quality Score

assigned to the search advertisements, and the minimum bids that a given

advertiser can offer in the auction. As a result, the changing or selective

application of Google’s auction process and/or algorithms can effectively box out

competition and limit consumer choice on what it may or may not be purchased,

and from whom, based upon what advertisements “win” the auction.

      47.      The three most common Google Ads campaign types are:

            • Search campaigns - usually in text form, these ads show on Google
              Search results pages when the user searches for a particular product or
              service;

            • Display campaigns - usually in image form, these ads appear on
              websites or apps that consumers visit; and

            • Video campaigns – these are digital advertisements, usually 6 or 15
              second videos, that show right before or during substantive video
              content.

      48.      Google’s video campaigns can run in a number of formats, including

in-stream ads, video discovery ads, non-skippable in-stream ads, outstream ads,

and bumper ads. Specifically, in-stream ads run before, during, or after other



                                          21
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 22 of 89




videos on YouTube or across the Google network sites, games or apps. These ads

may also run on YouTube videos that are embedded on other sites.

             2. Double Click for Publishers (DFP) and DoubleClick Ad Exchange

      49.    Google’s DoubleClick for Publishers, or DFP, is Google’s ad server

that enabled advertisers to upload advertiser/ad network creative advertisements

and tags (HTML codes that call other ad networks and exchanges for ads). When

there is an opportunity (or an ad call), DFP selects which ad will be served based

upon the accumulated data and preferences of the individual user. Thus, through

DFP, Google instantaneously controls the vast majority of how, when, where and

which ads are served to users on the Internet. A recent Wall Street Journal article

lays out the inner workings of Google’s multi-billion dollar advertising

conglomerate.14

      50.    DoubleClick Ad Exchange or AdX is Google’s auction-based system

for premium websites to be paired with premium advertisers. Google AdX is more

exclusive than Google Ad Manager and can only be accessed in two ways. First,

one could obtain a Google Ad Manager account and then get Google’s approval to

access the AdX account. Alternatively, AdX can be accessed by working with a

Google Certified Publishing Partner, through which a publisher can obtain a



14
   How Google Edged Out Rivals and Built the World’s Dominant Ad Machine: A
Visual Guide, Wall Street Journal, November 7, 2019.
                                         22
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 23 of 89




subsidiary AdX account. In both cases, only large publishers approved by Google

can use AdX.

             3. YouTube

      51.    In October 2006, Google acquired YouTube, an online video-sharing

company, for $1.65 billion. Launched by three former PayPal employees in 2005,

YouTube is a video-sharing website that allows users to upload, view, rate, share,

add to playlists, report, comment on videos and subscribe to another users’ content.

YouTube became the fastest growing online video-sharing platform. Google

acquired the company just over a year after its launch and it has now become the

second largest search engine in the world — second only to Google Search.

      52.    Approximately 1.3 billion people use YouTube, and it has become the

second most visited website in the world. YouTube gets over 30 million visitors

per day, who watch an estimated 5 billion videos each day. Three hundred hours

of video are uploaded to YouTube every minute. 15

      53.    Like most other Alphabet properties, YouTube earns the bulk of its

revenue through advertisements.16 YouTube is estimated to generate between $16

billion and $25 billion in annual revenue, putting it in the top half of the Fortune




15
  https://merchdope.com/youtube-stats/.
16
  https://www.investopedia.com/articles/personal-finance/053015/how-youtube-
makes-money-videos.asp.
                                          23
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 24 of 89




500.17 YouTube accounts for the second largest revenue stream generated by

Google next to its online advertising business. Moreover, YouTube is steadily

becoming more valuable to Google due to the growing shift of consumer

viewership from television to online video.

            4. Android Operating System

      54.   Google understood early on that the shift from desktop PCs to mobile

Internet, which started in the mid-2000s, would be a fundamental change for

Google Search and would provide access to emerging and third-world markets,

where mobile devices are significantly more prevalent.

      55.   In 2005, Google acquired Android, a developer of an open source

mobile device operating system, for $50 million. In 2015, the Android OS was

installed on more than 80% of the world’s smartphones. Google has continued to

develop Android and to acquire Android-relevant patents since that time.

      56.   Google's Android is now the most-used smartphone operating system

in the world. Today, over 75% of smart mobile devices worldwide run on the

Android OS. 18

      57.   Because Android is a licensable smart mobile operating system, third-

party manufacturers of smart mobile devices can license and run Android on their


17
   https://www.nytimes.com/2019/07/24/technology/youtube-financial-disclosure-
google.html.
18
   https://gs.statcounter.com/os-market-share/mobile/worldwide.
                                        24
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 25 of 89




devices. As set forth below in ¶¶ 155-57, Google’s complete and total control of

the Android OS has enabled Google to engage in certain anticompetitive behavior

to maintain and solidify its dominance across multiple markets. 19

             5. Google Chrome

      58.    In 2008, Google released its Chrome web browser (“Chrome” or

“Chrome Browser”). A web browser is software that retrieves and displays pages

from the Internet. When a user wants to access a certain web page, the web

browser fetches information from the relevant server and displays it to the user.

Browsers are used to navigate and spend time on websites and to search the web.

Most activities online are made possible through a browser. Web browsers can be

installed on almost any device connected to the Internet. Google Chrome includes

synchronization with Google products and services and is designed to work with

YouTube and Gmail. Google Chrome is used by over 50% of people in the US

and approximately 67% worldwide. Google’s Android OS, discussed in Section


19
    Defendants’ anticompetitive conduct in regard to its Android OS has been the
subject of numerous regulatory investigations in the United States and abroad.
Specifically, the FTC opened up investigations in 2011 and again in 2015. In July
2018, the European Commission fined Google a record $5.1 billion in Android
antitrust case for, inter alia, illegally tying Google's search and browser apps;
illegally making anticompetitive payments conditional on exclusive pre-installation
of Google Search; and illegally obstructing the development and distribution of
competing operating systems. In an April 2017 settlement with Russia’s Federal
Antimonopoly Service, Google agree paid US $7.8 million in fines and rewrite
contracts with smartphone manufacturers under a settlement over Google’s self-
preference access to the Android operating system.
                                         25
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 26 of 89




V(B)(4) above, requires preinstallation of the Chrome Browser under certain

circumstances, including, inter alia, as a condition of accessing certain Google

apps.

              6. Other Google Products and Services

        59.   Google also has additional product and service offerings designed to

attract users and harvest their data. These services include but are not limited to

Google Maps, Gmail, Google Drive, Google Photos, Google Play Store, Google

Earth, Google Pay Send, Google Hang Outs, and Google Analytics.

        C.    Key Acquisitions Expand Google’s Ad Tech Capabilities

        60.   Google has steadily and systematically grown through acquisition of

corollary ad tech, web application and online video platform companies. Since its

founding in 1998, Google has acquired more than 227 companies and spending

over $27 billion for its top ten acquisitions. Rather than growing organically,

Google has grown through strategic acquisitions to yield products, manpower, and

patent portfolios that directly and indirectly support and maintain its Internet

Search and other monopolies and feed its online advertising business revenue.

        61.   In addition to the significant acquisitions of YouTube and Android

described above, Google has made numerous key acquisitions to enable expansion

of its online advertising market dominance and its ad tech capabilities.




                                          26
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 27 of 89




      62.    In April 2003, Google acquired Applied Semantics for $102 million.

This acquisition was instrumental in the creation of Google’s AdSense product.

      63.    In April 2007, Google announced its intention to acquire

DoubleClick. Following an investigation by the FTC prompted by antitrust

concerns, Google acquired DoubleClick in March 2008 for $3.1 billion. 20 The

DoubleClick acquisition was instrumental in cementing Google’s stronghold in the

lucrative online advertising industry. In addition to the DoubleClick software,

Google also acquired the relationships with web publishers, advertisers and

agencies, beating a host of other potential buyers like Microsoft to the acquisition.

Integrated into AdSense, DoubleClick has been enormously successful for Google,

with almost 83% of Alphabet’s $162 billion in revenues in 2019 coming from its

advertising business. Since the acquisition by Google, DoubleClick has further

expanded with DoubleClick for Publisher (DFP) and DoubleClick Ad Exchange.

When Google purchased DoubleClick, it told Congress and the FTC that it would

not combine the data collected on Internet users via DoubleClick with the data

collected throughout Google’s ecosystem. In 2016, however, Google reversed this

commitment, and subsequently combined DoubleClick data with personal



20
   See Section XII below. In 2013, following the appointment of former Google
outside counsel Joshua Wright as Obama’s FTC Commissioner and despite a staff
memo urging prosecution, the FTC issued two decisions effectively terminating the
investigations into Google without any meaningful action against Google.
                                         27
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 28 of 89




information collected through other Google services—effectively combining

information from a user’s personal identity with their location on Google Maps,

information from Gmail, and their search history, along with information from

numerous other Google products.21

      64.   In 2010, Google acquired AdMob for $750 million and then began

acquiring buyer services, including Invite Media for a reported $81 million. The

combination of deals gave Google unprecedented positioning in every facet of how

ads end up on websites and smartphone apps around the world.

      65.   In August 2011, Google acquired Motorola Mobility for $12.5 billion,

a mobile device manufacturer. Google acquired Motorola’s smartphone patent

portfolio, with more than 20,000 patents on mobile phones and wireless

technologies, for $12.5 billion. In the same year — prior to the Motorola

acquisition — Google spent $4.9 million on the Mondu patent portfolio of

Android-relevant technology. Moreover, Google bought 1,029 patents related to

the Android OS from IBM. See MIT Technology Review, October 2011. 22

      66.   In 2011, Google purchased Ad Meld, one of the largest SSPs, which it

integrated into AdX, Google’s existing exchange.


21
   House Antitrust Report at 209-10.
22
   Google Buys Motorola Mobility for $12.5 B, Says “Android Will Stay Open,”
TECHCRUNCH (Aug. 15, 2011), https://techcrunch.com/2011/08/15/breaking-
google-buys-motorola-for-12-5-billion/ (reporting that Google purchased Motorola
primarily to protect the Android ecosystem from patent litigation).
                                        28
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 29 of 89




      67.      In January 2019, Google acquired some of Fossil’s smartwatch

technology for $40 million. On November 1, 2019, Fitbit announced agreement to

be acquired by Google LLC for approximately $2.1 billion. This wearable

technology enables significant harvesting of user data, already alarming regulatory

agencies.23

      68.      With these and other acquisitions, Google has maintained its

dominance in online search and search advertising, and gained dominance in

related markets and market power as set forth below.

      D.       The Relevant Markets

      69.      Google has a durable monopoly in each of the following markets:

            a. The Internet Search Market -- Google overwhelmingly dominates the

               recognized market for general online search with control over 94

               percent of the search engine market. Despite notable changes in the

               market—such as the switch from desktop to mobile—Google has

               maintained this dominance for more than a decade, a period during

               which its lead over its most significant competitors has only




23
   On August 2020, European Union authorities on announced an investigation
into Google's $2.1 billion purchase of the fitness-tracking company Fitbit, as
raising alarms about the health data the Internet giant would be acquiring as part of
the deal. https://www.ft.com/content/aba45bc9-ffc8-411e-ac29-dbb3171f4886

                                           29
      Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 30 of 89




            increased. The next largest competitor is Microsoft's Bing, with a

            market share of about 2.8%.

         b. Licensable Mobile Device Operating Systems: Through Android OS,

            Google is dominant in the worldwide market for Licensable Mobile

            Device Operating Systems, with a market share of approximately

            75%.24




24
   https://money.cnn.com/gallery/technology/mobile/2013/01/29/smartphone-
market-share/index.html; https://gs.statcounter.com/os-market-
share/mobile/worldwide (citing 76.2% share).

                                       30
      Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 31 of 89




            c. The Search Advertising Market: Google has approximately 80% 25

               market share in the Search Advertising Market followed by Microsoft

               and Yahoo with 7.2% and 2.5%, respectively.

            d. The Ad Server Market: as early as 2016, Google had approximately

               75% market share in the Ad Server Market 26;




      70.      Google is achieving monopoly power in the following markets:



25
   https://www.vox.com/2017/3/14/14890122/google-search-ad-market-share-
growth.
26
   https://www.businessinsider.my/facebook-winds-down-atlas-ad-server-2016-
11/.
                                         31
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 32 of 89




           a. The Web Browser Market: Google has effectively achieved monopoly

              power in the Web Browser Market, with an estimated market share of

              66% and growing; and




           b. Online Advertising Market: Google dominates the broader Online

              Advertising Market with about a 49% market share; and

           c. Online Video Advertising Market: Google dominates the Online

              Video Advertising Market with about a 52% market share.

     71.      The visual of Google’s Internet Search Market share can be seen

below:




                                        32
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 33 of 89




      72.     As the Google Defendants operate world-wide, everywhere the

Internet is available, the relevant geographic market is both the United States and

world-wide.

      73.     Internet search, search advertising and licensable mobile operating

device services have been recognized as distinct markets and Google’s dominance

in them has been established.27


27
   See House Antitrust Report 177, 180, 183, 196, 213; see also, e.g.,
https://ec.europa.eu/commission/presscorner/detail/en/MEMO_16_1484.
                                         33
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 34 of 89




      74.    In addition to Google’s market share set forth above, Google’s market

power in each of the above markets is demonstrated by the interoperability of the

Google products within each of the markets; Google’s unilateral ability to control

how and on what terms market participants can interact with its products and

services; Google’s collection and weaponized usage of data from its products and

services; Google’s ability to both set pricing and maintain opacity in the fees its

receives for its services; and the self-reinforcing advantages of the data it collects

for each of its services in garnering additional market share.

      75.    Each of the above is a market for the purposes of antitrust law. There

are no reasonable substitutes for general Internet search; search advertising; Web

Browsers; or licensable mobile operating devices systems. Nor is there a

reasonable technological substitute for ad servers, which work across the ad tech

stack and provide particularized functionality in delivering and tracking online

advertisements.

      76.    Likewise, there is no reasonable substitute for online advertising

services. Online advertising is not substitutable with traditional forms of

advertising, such a print, television, radio, or billboard advertisements. Each of

these forms of advertising reaches a distinct group of potential customers, and

advertisers and advertising agencies view each of these forms of advertising as

complementary rather than as potential replacements for each other. Online


                                          34
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 35 of 89




advertising also is different in kind from traditional forms of advertising, because

online advertisements can be continuously tracked, updated and improved based on

data showing how consumers are responding. Likewise, each of the component

markets is not substitutable for the others as they serve and target distinct

audiences. In addition, online display advertising, online search advertising and

online video advertising perform different roles and are treated as distinct by

advertisers. Search is intent-based advertising that seeks to induce consumers who

have already shown an interest in buying a product or service to make a purchase.

Display and video, by contrast, is suitable for raising awareness about a product,

service, or brand and reaching new audiences that may not yet have shown an

interest. Social media advertising is employed on a closed, rather than open

network and targeted at users of the social network itself. Moreover, non-video

advertising is not a substitute for video advertising because they are directed at

different audiences, often delivered on different platforms and the decision as to

whether to employ a video verses a non-video advertisements are driven by the

desire to convey the message in the best way for the brand or advertiser.

      77.    These durable markets have significant barriers to entry including, but

not limited to: network effects that make platforms more valuable as they gain

more users; the advantages of big data which enable platforms and companies to

use the treasure trove of data they collect from users to improve the effectiveness


                                          35
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 36 of 89




of their products and services; and lock-in effects that cause users to avoid

switching platforms or companies so as not to lose their personal contacts, history

of searches, photos, apps, and other information. For general search, additional

barriers to entry include: economies of scale in developing a web index; access to

click-and-query data at scale; and Google’s extensive implementation of default

positions. Also, for the LMDOS Market, there are high barriers to entry in part due

to specific network effects: the more popular an OS is, the more developers write

apps for that system – which in turn attracts more users. Furthermore, significant

resources are required to develop and distribute a successful licensable smart

mobile operating system.

      78.    Defendants’ Anticompetitive Restraints have restrained competition

in each of the above markets, including but not limited to the Online Advertising

and Online Video Advertising Markets. Google’s conduct had the intent and

effect of suppressing competition across markets and in particular in the online

advertising market as well as in the online video advertising market, in order to

consolidate, maintain and gain dominance across markets.

VI.   ANTITRUST LAWS

      79.    Congress passed the first antitrust law, the Sherman Act, in 1890 as a

“comprehensive charter of economic liberty aimed at preserving free and

unfettered competition as the rule of trade.” In 1914, Congress passed two


                                         36
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 37 of 89




additional antitrust laws: the Federal Trade Commission Act, which created the

FTC, and the Clayton Act. With some revisions, these are the three core federal

antitrust laws still in effect today.

       80.    The Sherman Act is divided into two main sections: Section 1, which

prohibits concerted activity of two or more entities that combine, contract, or

conspire in restraint of trade; and Section 2, which addresses unilateral actions and

prohibits monopolization or attempted monopolization in restraint of trade.

Specifically, Section 2 of the Sherman Act establishes three offenses, commonly

termed “monopolization,” “attempted monopolization,” and “conspiracy to

monopolize.”28

       81.    At its core, Section 2 makes it illegal to acquire or maintain monopoly

power through improper means. The long-standing requirement for monopolization

is both (1) the possession of monopoly power in the relevant market and (2) the

willful acquisition or maintenance of that power as distinguished from growth or

development as a consequence of a superior product, business acumen, or historic

accident. To be found unlawful, monopoly power must be accompanied by an

element of anticompetitive conduct, often described as “exclusionary” or




28
  See, e.g., 1 Section of Antitrust Law, Am. Bar Ass'n, Antitrust Law
Developments 225, 317 (6th ed. 2007).

                                         37
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 38 of 89




“predatory” conduct. This includes both conduct used to acquire a monopoly

unlawfully and conduct used to maintain a monopoly unlawfully.

      82.    Section 2 also proscribes “attempt[s] to monopolize.” Establishing

attempted monopolization requires proof (1) that the defendant has engaged in

predatory or anticompetitive conduct with (2) a specific intent to monopolize and

(3) a dangerous probability of achieving monopoly power.

      83.    Section 3 of the Clayton Act, 15 U.S.C. § 14, prohibits exclusionary

practices, such as tying, exclusive dealing, and predatory pricing, that lessen

competition. Section 7 of the Clayton Act, 15 U.S.C. § 18, prohibits share

acquisition or mergers that would lessen competition or create a monopoly. The

Clayton Act allows for monetary penalties that are three times as large as the harm

caused by the illegal behavior.

VII. PLAINTIFF INFORM: HISTORY, INNOVATION, AND VALUE
     PROPOSITION

      84.    Inform, formerly known as NDN, is a digital media advertising

company. Inform provides a platform of services to online publishers, content

creators, and online advertisers. Inform is a competitor, user, consumer and/or

customer in each of the relevant markets set forth above.

      85.    Inform specializes in providing data-driven technology solutions for

the syndication and monetization of contextually relevant video content on

publisher websites. Specifically, Inform manages the distribution and delivery of

                                         38
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 39 of 89




video from content creators into articles on newspaper, magazine, radio, and

television websites. In other words, Inform enables publishers to pair

corresponding video with their original text content in order to enhance the user’s

experience and understanding of the publisher’s story. At the same time, Inform’s

platform provides brands with an opportunity to deliver video advertisements to

the audience that is most likely to consume their products.

      86.    Like Google, Inform works with both publishers (i.e., newspaper,

magazine, radio and television sites, and website operators, like yahoo.com or

msn.com) and advertisers, enabling publishers to monetize their websites by,

among other things, selling space on their web pages to online advertisers.

      A.     The Evolution of Inform’s Online Video Advertising

      87.    With the evolution of online video streaming in or around 2005, there

was growing demand from publishers for video content to enhance and augment

their online text content and thus a growing opportunity for brands to present video

advertisements to consumers. Early on, Inform recognized that video content clips

and video advertisements would become increasing valuable for online publishers,

just as they had been for cable television networks. By embedding video content

and video advertising into a publisher’s articles, Inform could create a better user

experience and offer video advertising to help monetize website space for online




                                         39
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 40 of 89




publishers, the way television commercials monetized air space for cable television

networks.

      88.    The Inform platform is the tech provider, the substantive content

provider and the advertiser. For example, using the Inform platform in the context

of a newspaper, magazine, radio, or television website, a typical story-level web

page will likely include instream video (within the text of the article near the

headline), outstream video (within the text of the article outside of the user’s initial

view), and right rail video (outside of the text of the article), as shown below:




                                          40
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 41 of 89




      89.     The video content played in these spaces are video clips, usually one

to three minutes in length, that relate to the publisher’s story or article. In the

context of newspaper, magazine, radio, and television websites, relevant video

content is most often created by a news service, like the Associated Press.

      90.     Inform established an extensive library of premium video content that

could either be manually selected by the publisher to match the substantive text

content or automatically selected for them by Inform’s content matching

technology.

      91.     Each substantive video clip that plays on a web page presents an

opportunity for a brand, product or service (e.g., Marriot Hotel) to present the user

with a video advertisement. The three ways that Inform enabled and supported


                                           41
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 42 of 89




video advertising were through: (1) a pre-roll ad; (2) a video carousel that

highlighted the trending videos for the publisher; and (3) placement of a display

ad, that is a companion ad to the content posted on the site. A “pre-roll ad” is a

promotional video message that plays before the substantive video content. These

promotional video messages are often repurposed television ads, sometimes

shortened to 10 or 15 seconds. Pre-roll ads are particularly valuable because they

stand between the user and substantive video content that the user is seeking to

view, which virtually assures that the advertisement is viewed by the user.

      92.    Brands often employ advertising agencies to develop an advertising

strategy, create the advertisements themselves, and manage their advertising

spending. The advertisements themselves are commonly referred to as “the

creative.” As noted, a pre-roll ad is one example of a creative.

      93.    At its peak, Inform had an inventory of ad space from a network of

approximately 5,000 publishers. This aggregated digital audience allowed Inform

to work with a brand (or the advertising agency representing a brand) to optimize

the placement of its ads and to reach that brand’s specific target demographic.

      94.    Inform also provides the infrastructure, including the video player,

allowing them to manage the technical delivery of the video for the content creator

and the creative from the advertiser. Inform’s infrastructure also allowed it to

collect third-party data regarding users. Inform’s access to third-party data


                                         42
          Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 43 of 89




dramatically increases its ability to target specific demographics, driving a

significant portion of the value of the ad to brands.

      95.      Third-party data is information about the user and his or her online

behavior that is not personally identifying. First-party data, like name, address,

and credit card numbers, is personally identifying.

      96.      Inform’s platform was extremely valuable to publishers, content

creators, and advertisers. Between 2010 and 2017, Inform garnered revenue of

more than $180,000,000. Indeed, in 2014, Yahoo.com and Inform had a signed

term sheet to for Yahoo to acquire Inform for approximately $375,000,000, an

acquisition that did not ultimately occur. In each of 2014, 2015 and 2016, Inform

had annual revenue of approximately $35,000,000. In 2015, Inform was ranked as

the No. 1 Online News & Information Property by comScore, with 27 million

unique monthly viewers and 230 million videos viewed each month.

Unfortunately, Google took notice of Inform’s competitiveness and decided to take

action.

      B.       Inform Competes with Google

      97.      Google and Inform are competitors in the Online Advertising Market

and the Online Video Advertising Market. Google provides services similar to

Inform through Google Ads, which sells advertising to publishers through its ad

auction, the AdSense program, which places paid for advertising onto third-party


                                           43
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 44 of 89




websites. These third-party websites are paid by Google when users click on a

particular advertisement.

      98.    Inform is also a user, customer and consumer of Google products and

services. As a result of Google’s market dominance, competitors such as Inform

have no choice but to use some of Google’s intermediation services. In addition to

Inform’s own video player technology, Inform relies on both Google’s Ad Server

and Chrome Browser. In order to reach the vast majority of the potential market,

Inform’s video player is, and must be, integrated with Google’s Ad Server, which

is the gatekeeper that determines whether an ad is delivered. Thus, Inform must

use the Google Ad Server to function as the delivery method for both display and

online video advertisements or creatives. The Web Browser is essentially the key

without which a video advertisement will not function properly, if at all. The Ad

Server and the Web Browser work together to assure that an ad is properly placed

and functions as designed. Inform is essentially forced to use both of these Google

products.

      99.    While the Google Ad Server delivers Informs’ advertisements, it is

Google’s algorithms that are responsible for the delivery pattern, frequency and

pace at which Inform’s creatives are served. Google’s Ad Server tracks the

impressions, click through rate, completion rates and other delivery metrics for

Inform’s billing. Additionally, Google’s algorithms forecast the fill rate and


                                         44
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 45 of 89




choose whether to fill additional inventory with one of Inform’s ads or one of

Google’s own less expensive ads, for which Google garners a larger profit.

      100. Inform – and every other competitor, publisher or advertiser – is one

side (the paying side) of Google’s two-sided platform, relying on the Google

search engine, Android OS, and Chrome to supply the users who see, hear, view,

click on and interact with Inform’s ad campaigns for potential profit.

      101. Thus, Defendants’ Leveraged Monopolies, as set forth above in ¶¶ 6-7

and 69-78, are critical to the Online Advertising Market because 92% of

consumers use Google’s search engine; 80% of consumers use Google for search

advertising; 75% of consumers use Google’s Android OS to search the Internet and

more than 66% of users worldwide view websites, online video and the associated

video advertisements through Google Chrome. Google is the digital infrastructure,

without which there is no market.

VIII. GOOGLE WIELDS MONOPOLY POWER IN MULTIPLE MARKETS
      TO IMPEDE COMPETITION

      102. While anticompetitive conduct by the Google Defendants with respect

to any single market in which Google wields monopoly power runs afoul of the

antitrust laws, the totality of the Google Defendants’ illegal and anticompetitive

conduct across multiple, inter-related markets is more insidious.

      A.     Monopolistic Leveraging



                                         45
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 46 of 89




      103. Monopolistic leveraging is the use of monopoly power in one market

to strengthen or gain a monopoly share in another market. Leveraging may be

achieved through many anticompetitive practices including but not limited to

contractual and/or technological tying, bundling, exclusive dealing, and predatory

or below cost pricing. Monopoly leveraging is often used to describe the way in

which a monopolist in one market uses its power to monopolize or attempt to

monopolize a second market. In digital markets, the Department of Justice has

noted that monopolistic leveraging and relationships between markets is as

important as dynamics within the market, such as barriers to entry and market

power.29

      104. Plaintiff alleges that monopoly leveraging by the Google Defendants

includes but is not limited to the following:

           a. Google has leveraged its monopoly power in the Internet Search

              Market, the Licensable Mobile Device Operating System Market and




29
   In a December 10, 2019 address to the National Association of Attorneys
General, U.S. Attorney William Barr warned: “In addition to understanding the
dynamics within a market, like barriers to entry and market power, we also need to
look at relationships between markets. This is especially important because
today’s digital platforms frequently operate across multiple areas. A dominant
firm may seek to leverage its monopoly power in one market to gain an unfair
advantage in another.” https://www.justice.gov/opa/speech/attorney-general-
william-p-barr-delivers-remarks-national-association-attorneys-general
                                          46
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 47 of 89




              the Search Advertising Market and its dominance in the Web Browser

              Market to maintain monopoly power in those markets;

           b. Google has leveraged its monopoly power in the Internet Search

              Market, the Licensable Mobile Device Operating System Market and

              the Search Advertising Market in an attempt to gain monopoly power

              in the Web Browser Market, the Online Advertising Market and

              Online Video Advertising Market; and

           c. Google has leveraged its monopoly power in the Ad Server Market

              and its dominance (and/or monopoly) in the Web Browser Market in

              an attempt to gain monopoly power in the broader Online Advertising

              Market and the Online Video Advertising Market.

        105. For example, Google leveraged its monopolies in online search,

search advertising and LMDOS to require default installation and global

dissemination of its Chrome Browser.

        106. In turn, Chrome Browser now serves as a way for Google to control

the entry points for its core markets: online search and online advertising,

including online video advertising.30 Moreover, both Chrome Browser and

Google’s Ad Server control the delivery, functioning and operability of online




30
     House Antitrust Report at 224.
                                         47
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 48 of 89




advertising, including online video advertising and competing online advertising

technology, like Inform’s video player.

        107. The October 5, 2020 House Antitrust Subcommittee found that

Google repeatedly leveraged its monopoly power to maintain and gain dominance

across related markets. 31 Specifically, the House Antitrust Subcommittee found

that “Google used its search engine dominance and control over the Android

operating system to grow its share of the web browser market and favor its other

lines of business. Reciprocally, Chrome’s dominance in the browser market gives

it significant gatekeeper power over managing and monitoring users’ browsing

activity—power Google can wield to shape outcomes across markets for search,

mobile operating systems, and digital advertising. These advantages across markets

feed back into and reinforce one another, advantages that [competitors] lack.” 32

        B.    Google’s Anti-Competitive Conduct and Manipulation of the Online
              Advertising Market

        108. To compete in the Online Advertising Market, a company’s services

must be compatible with Google’s ad products and services and Google’s Chrome

Browser. Importantly, this enables Google to influence industry standards in its

own favor and to set arbitrary and anti-competitive rules by which video content

and video advertisements are enabled, viewable and audible in ways that


31
     House Antitrust Report at 15, 183-187, 193, 211, 215, 217, 246.
32
     House Antitrust Report at 225 (emphasis supplied).
                                          48
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 49 of 89




preference Google, YouTube and Google’s products and services. In this way,

Google has illegally leveraged its monopoly power through its algorithms, its

arbitrary rules for advertisers and marketers, and certain technological changes.

      109. As set forth herein, Google has engaged in exclusionary disablement

and/or disparagement of competitors’ products and services; unilateral and/or

surreptitious setting or altering technological standards by which products and

services of competitors can be accessed and used; manipulative and technological

blocking, exclusion, or downgrading of competitors’ products and services;

preferential treatment of its own products and services; denial of interoperability

and purposeful incompatibility to exclude entry by competitors or raise their costs

and/or coerce the use of Google products and services; and purposeful opacity as to

function, pricing and data so as to disadvantage competitors and restrict

competitive pricing.

      110. For example, Flash is a proprietary digital software developed by

Adobe. For more than a decade, Flash was the standard for playing video on

websites. As such, content and creatives were developed in Flash and online

advertisers’ infrastructure was based on Flash. Moreover, publishers liked using

Flash on their websites because it gave them significant control and flexibility over

the user experience, including how and when videos played. With Flash,

publishers controlled whether a video would start automatically when the web page


                                         49
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 50 of 89




loaded. This feature is commonly referred to as “autostart.” It also gave publishers

control over whether the video would be accompanied by audio and over the audio

volume.

      111. Flash was superior in many respects and Google’s primary reason for

wanting to marginalize Flash was Google’s lack of control over Abode’s

proprietary product. With Adobe Flash enabled in the web browsers settings, the

publishers (as opposed to Google) were able to control how and when the video

content and advertising was delivered to the user.

      112. Google’s Chrome Browser initially came with Flash pre-loaded. But

in or around 2014, Google began to roll out changes to Chrome designed to force

advertisers to migrate to the Google advertising network, while keeping its users

fixated on Google, Google products and Google services.

      113. In September 2014, Google began offering Flash-to-HTML5

conversion tools for the Google Display Network 33 and DoubleClick Campaign

Manager that would create a backup HTML5 video advertisement to run when

Flash was disabled or otherwise not supported. On January 27, 2015, Google-

owned YouTube announced that it would no longer be using Adobe Flash by


33
   The Google Display Network has over 2 million sites and reaches over 90% of
people on the Internet, enabling ads to appear across a large collection of Google-
preferred websites, mobile apps, and video content.
https://support.google.com/google-ads/answer/117120?hl=en

                                         50
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 51 of 89




default, but would instead be using its HTML5 video player by default in Google’s

Chrome and other browsers. By February 2015, Google started to automatically

convert Flash campaigns, both existing and new, to HTML5 but only when the

advertiser uploaded their ads through Google’s AdWords, AdWords Editor, or

third-party tools that work with Google’s ad platform.

      114. As a result, advertisers that had creatives supported by Adobe Flash

were faced with the Hobson’s choice of converting their content to HTML5 or,

alternatively, migrating to the Google network to reach target users, the latter of

which substantially added to Google’s own advertising revenue. Converting to

HTML5 was a lengthy and costly process, requiring the transcoding of all files and

reaching out to each and every one of an advertiser’s 100s or 1000s of vendors

who had been issued flash tags to change and convert the affected content. At the

same time, to continue to monetize their websites with advertising revenue,

publishers were required to wait until advertisers had either migrated their

creatives to Google products and services or had converted the advertising content

to HTML5, both of which meant forgoing substantial revenues. Alternatively, the

publisher themselves could suspend or sever prior relationships with advertisers

and utilize Google’s platform to fill their inventory with Google’s HTML5-ready

creatives. In this way, Google syphoned off customers from Inform and other

competitors and hundreds of online advertisers and publishers withered and died,


                                          51
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 52 of 89




while Google and YouTube plundered valuable video advertisements that had

supported publishers’ websites.

      115. Also, in June 2015, Google Chrome began to “intelligently pause” ads

that were supported by Adobe Flash. Specifically, Chrome introduced features

to automatically pause Flash content that wasn’t “central to the webpage” while

keeping central content playing without interruption. For example, the main video

that a user wanted to watch was unaffected while animations on the side, such as

video advertising, were paused. Google admitted knowing that the feature would

pause a lot of plugin content, including “many Flash ads.” At the time there was

considerable concern that HTML5 was not as versatile for users as Adobe Flash.

According to one commentator:

      The Flash-pause feature can be seen as yet another move by Google
      designed to increase digital dominance under the guise of a user benefit.
      Google wants to maintain web monetization dominance . . . . In the past,
      Google dealt with threats to its dominance by forcing publishers into
      exclusive deals. Now, Google found a more subtle means to the same
      end: developing features to ‘protect’ users who don’t understand how
      the web works. 34

      116. On August 9, 2016, Google announced that “Chrome will de-

emphasize Flash in favor of HTML5.” On or about August 31, 2016, Google


34
   See Google’s New Flash Pause Tool — Are Video Ads Crippled?
https://www.linkedin.com/pulse/googles-new-flash-pause-tool-video-ads-crippled-
vincent-meyer/


                                         52
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 53 of 89




Chrome discontinued the use of Adobe Flash in update 53 of their browser. While

the software could still be enabled through Chrome settings, Google confirmed

that, effective the date of end of life for Flash, Google would completely block

Flash from being able to run under the Chrome. Eventually, in 2017, Google

changed Chrome’s default settings to disable Flash entirely.

      117. Notably, most creatives were built to run on Adobe Flash. Because

the vast majority of users never change the default settings on their web browser

(and Google enjoyed dominance if not monopoly power with Chrome), Google’s

decision effectively meant that a video (and the associated video advertisement)

presented in Flash would not be seen by an overwhelming majority of consumers.

Instead, users would see a screen similar to the following:




                                         53
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 54 of 89




      118. A vast majority of users presented with a screen similar to the above

behaved as anticipated, closing and ignoring it – never seeing the video or the

associated advertisement. Google’s decision to disable Flash in its Chrome’s

default settings had the immediate effect of foreclosing a very significant portion

of online advertisers from reaching users and target audiences.

      119. The only place this did not occur was if advertisers or publishers

migrated to Google’s Display Network and uploaded their ads through AdWords,

AdWords Editor, or third-party tools that worked with Google’s ad platform. Since

Google and YouTube had quietly been preparing to disable Flash, content and

advertising on the YouTube site were likewise unaffected. In order to achieve

their market domination, Google even offered to convert to HTML5 for free to

entice advertisers to migrate to the Google ecosystem.

      120. Google’s restrictions on Flash, and the way in which Google and

YouTube implemented them, dramatically and anticompetitively impacted


                                         54
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 55 of 89




competing online advertising platforms and digital publishers and secured a larger

share of the Online Advertising Market and the Online Video Advertising Market

for Google. Competitors like Inform and dozens of digital advertisers and

publishers were severely impacted overnight, including many of Inform’s

downstream digital publishers, sending Inform’s business plummeting.

Importantly, the advertising market share that had been garnered by competing

online advertising platforms, such as Inform, went directly to Google. That

Google was able to impact so many competitors, digital advertisers and publishers

virtually overnight simply reinforced Google’s dominance and made digital

advertisers and publishers all the more vulnerable to Google’s illegitimate and

anticompetitive conduct, forcing them to kowtow to Google’s arbitrary and

anticompetitive rules or likewise face corporate death.35 Again, the result was that

dozens of previously profitable competitors, ad networks, publishers and

advertisers were forced into bankruptcy or fire sales, while Google’s revenue and

market share markedly increased.




35
   “All website owners live in constant fear of Google’s algorithm updates.
Without explanation or recourse, Google can deliver a fatal blow to a website’s
search ranking visibility.” Submission from Celebrity Net Worth, to H. Comm. on
the Judiciary, 10 (Oct. 14, 2019) (on file with Comm.).
                                        55
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 56 of 89




      121. Another way in which Google illegally leverages its monopoly power

is through its control of the functionality of HTML5 and operability of competitors

products, through inter alia the Chrome Browser.

      122. The alternative to using Flash to play video content on websites is

HTML5. Adobe Flash was a proprietary technology owned by Adobe, and Google

had no control over how it functioned. However, HTML5 is open source

technology. As such Google has used its monopoly powers to not only set the

rules for how HTML5 will function, but to be the self-declared enforcer of how

HTML5 operates. When HTML5 is used to present video content, Google,

through Chrome, has significantly more control over how, when, and what videos

are played. For example, Google controls whether a video will autostart and

whether a video will play with the sound on or off. Google even controls the

allowable size of the video player to enable compatibility and interoperability with

Chrome Browser.

      123. Google also purportedly uses a Google-regulated calculation called

media engagement index (“MEI”) to determine when and how video and other ads

are displayed. The MEI measures an individual’s propensity to consume media on

a particular site. Google Chrome calculates a media engagement score which is

highest on sites like YouTube where media/video is played on a regular basis.

When Google Chrome determines that that the MEI is high enough (a standard set


                                         56
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 57 of 89




by Google), Google Chrome will allow media playback on autoplay. This enables

Google to allow autoplay when it serves Google and to effectively shut down

Inform’s and other competitors’ video players.

      124. Moreover, certain Google-owned or preferred sites such as YouTube

are whitelisted, and thus algorithmically exempt from the restrictive Chrome

Browser settings. Thus, Google and YouTube allow the autostart feature and sound

features to remain unrestricted. Effectively, video advertising on YouTube reaches

the Internet user uninterrupted. This favorable treatment by Google and YouTube

cannot be overstated – as the very purpose of advertising is to be seen and to be

heard by the end user. And, advertisers and brands will necessarily pay to go where

they are sure to been seen and heard by prospective customers.36

      125. Effectively, through Google’s products and services, including their

Ad Server and Chrome Browser, Google can manipulate how, when and where ads

are placed; how, where and whether they are seen; how, where and whether they

are heard; and how efficiently and effectively they are delivered. Moreover, as

stated these restrictive rules are altered and/or not in place for the video

advertisements that run in front of Google’s own YouTube videos. Advertisers,


36
   In the House Antitrust Report, it was noted that certain anticompetitive activity
by Google could have a “network effect in reverse.” That is, reduction in traffic led
to fewer consumers, which led to fewer listings, and less revenue, reduced
investment and further decline. Id. at 190. In video advertising, a network effect in
reverse means: if it doesn’t work customers stop using it.
                                           57
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 58 of 89




tracking the efficacy of their ad spend, can tell where their video advertisements

are seen.

      126. Additionally, Google has a monopoly in the Ad Server Market with a

near 75% market share. In order to use Google’s AdX service, advertisers and

publishers are required to use Google’s Ad Server, Double Click for Publishers

(DFP), which is programed to control how, when, where and to whom paid for

advertisements are served. 37 Coupled with its unparalleled user data, this unfairly

advantages Google over Inform and other competitors.

      C.     Google Affirmatively Interferes with Competitors Using Data
             Harvested from Its Leveraged Monopolies

      127. Google has touted that “Our tools and platforms make it easy for

advertisers and publishers of all sizes to choose whom they want to work with in

this open, interconnected ad system.” In reality, Google collects market

intelligence on its competitors and engages in anticompetitive conduct by directly

interfering with its competitors’ businesses.

      128. By way of example, on or about April 4, 2016, Google contacted one

of Inform’s customers, sending them a screenshot to give them a “heads up” when


37
   Smaller, competing ad servers have noted, “The ubiquity of Google’s ad server
provides virtually total control over which ads are shown and monetized for the
majority of the Internet. This control of the ad server is strategically critical to
Google.” https://www.reuters.com/article/us-tech-antitrust-google-
explainer/explainer-advertising-execs-point-to-five-ways-google-stifles-business-
idUSKBN1WB2Q1.
                                         58
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 59 of 89




Inform’s floating video player with that client’s advertisement appeared next to

content that Google misleadingly characterized as objectionable. Google obtained

information about Inform’s customer through Inform’s forced use of Google’s Ad

Server, took this information to Inform’s customer and used it in an attempt to

convince Inform’s customer that Google offered superior services. Google’s

malicious conduct caused purposeful interference with Inform, its customers and

business relationships. Inform eventually lost this customer relationship.

        129. On information and belief, this was not an isolated occurrence. Given

the nature and timing of Google’s affirmative actions and Google’s vast online

power, this can hardly be assumed to be an isolated incident. Google’s purposeful

trolling of competitors’ services and content demonstrates not only specific

anticompetitive intent and an unethical effort to wrongly discredit Google’s

competitors and steal market share, but also a show of Google’s market power.

        130. By using market intelligence from its Leveraged Monopolies on

competitors and competing online video platforms Google can both directly and

surreptitiously interfere with competitors’ businesses and contracts and garner

additional market share for Google. Google’s “near-perfect market intelligence”

has been recognized as enabling Google to covertly set up programs to more

closely track its potential and actual competitors.38


38
     House Antitrust Report at 15.
                                          59
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 60 of 89




      D.     Defendants’ Anticompetitive Behavior Across Markets

      131. In addition to the anti-competitive practices set forth in ¶¶ 102-130

above, Google has engaged in numerous anticompetitive, illegal and deceptive

practices across markets that unfairly disadvantage competitors.

             1. Exclusive Dealing and Anticompetitive Contracts

      132. Google engages in exclusive dealing and anticompetitive contracts

that restrict competition. With respect to Google ad offerings, Google insists on

exclusivity by (1) requiring the website owners that use AdSense not to allow

search ads from Google's competitors to appear on the website; (2) requiring

premium placement of a minimum number of Google search ads; (3) requiring the

website owners to allow a minimum number of search ads from Google to be

displayed on the most prominent space on their search results pages; (4)

prohibiting competing search ads from being placed above or next to Google

search ads; and (5) establishing a right to authorize competing ads by requiring the

website owners to obtain Google's approval before making any changes to display

competing search ads.

      133. Google Ads also imposes obligations that prevent sellers and

advertisers from managing search advertising campaigns across Google's AdWords

and non-Google advertising services. These obligations include, but are not

limited to, various restrictions in the AdWords API terms and conditions.


                                         60
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 61 of 89




              2. Illegal Tying and Bundling of Services

        134. Google has engaged in illegal tying or bundling, including

technological tying, of Google products and services. Specifically, Google has

bundled and illegally tied the use of Google’s DoubleClick Ad Server with the

real-time bids from Google’s AdX marketplace.

        135. Google and YouTube have also illegally tied the purchase of ads on

YouTube, the world’s largest video streaming website, with Google’s own ad

buying tools – including Google Ads, AdSense, AdX and now Google Ad

Manager – which harms competitors by making rival tools for placing ads in video

streams less attractive to advertisers who can only access smaller audiences. In this

way, Google has leveraged control over YouTube to further foreclose competition

by excluding competitors from having access to YouTube.39

        136. Google has further consolidated its market power through a series of

product mergers, whereby Google bundled two distinct products together and

rebranded the bundled products as a single integrated product. Specifically, in

June 2018, Google underwent a major “rebranding” of its ad platform. Google has

now tied its DFP Ad Server with AdX under a single tool, Google Ad Manager, as

follows:




39
     House Antitrust Report at 211.
                                         61
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 62 of 89




This rebranding is essentially the express tying of services to further Google

products and services. By integrating and “rebranding” them into the Google Ad

Manger Google illegally and blatantly ties its stable of advertising services

together and compel use of Google services.

              3. Unilateral Setting and Altering of Technological Standards

        137. By virtue of its dominance in the web browser market, Google can

effectively set standards for the industry through changes to Chrome’s

functionality creating de facto standards (as set forth above). Market participants

must adhere to these standards or risk their technology no longer being compatible

with most websites. 40

        138. Google also coerces users into using Google services by changing

and/or altering algorithms to exempt Google-owned and Google-preferred




40
     House Antitrust Report at 229.
                                         62
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 63 of 89




platforms, products and services from the onerous and arbitrary rules that enable or

disable online videos from being viewed and heard by users.

      139. Google also deceptively phased out and/or disabled Adobe Flash in

favor of HTML5, while simultaneously coercing the use of Google products and

services by providing the antidote to online advertisers who uploaded their ads

through AdWords, AdWords Editor, or third-party tools that work with Google’s

ad platform.

               4. Manipulative and Technological Blocking, Exclusion,
                  Downgrading, and Denial of Interoperability

      140. Google has engaged in manipulative and technological blocking,

exclusion and downgrading of competitors products. Google has used its Ad

Server to control how ads end up on websites and smartphone apps, through the

Android OS, and has manipulated this control to give preference to Google’s own

stable of products and services. Google has also used its Chrome Browser to force

publishers and advertisers to comply with a host of arbitrary, unilaterally-imposed

rules to allow their online videos to be enabled, viewable and audible on Google’s

dominant Chrome Browser, while effectively preventing competitor

advertisements to be enabled. The reverse network effect caused when Google

products work while others will not, harms Inform and other competitors.

      141. Google likewise inhibits interoperability between Google’s ad

platforms and non-Google ad platforms.

                                         63
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 64 of 89




             5. Preferential Treatment of Google Products and Services

      142. In July the Wall Street Journal reported that Google gives preferential

treatment to Defendant YouTube. Tests conducted by the Journal found that

searching Google for videos delivered YouTube in results much more prominently

than competing video providers, even when competitor videos had more

engagement. Reflecting interviews with those familiar with the matter, the piece

stated that Google engineers: “[M]ade changes that effectively preference

YouTube over other video sources. Google executives in recent years made

decisions to prioritize YouTube on the first page of search results, in part to drive

traffic to YouTube rather than to competitors, and also to give YouTube more

leverage in business deals with content providers seeking traffic for their videos.”41

      143. Google has likewise engaged in anticompetitive conduct and self-

dealing by, inter alia, prioritizing its own services and affording its own products

and services favorable treatment in its general search algorithms over competitors

(as set forth above); and placing undue restrictions on advertisers and their video

content.




41
   Sam Schechner, Kristen Grind & John West, Searching for Video? Google
Pushes YouTube Over Rivals, WALL ST. J. (July 14, 2020),
https://www.wsj.com/articles/google-steers-users-to-youtube-over-rivals-
11594745232.
                                          64
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 65 of 89




        144. Google likewise preferences its own products and services by

engaging in a practice that provides Google customers who use Google’s AdX

with a second opportunity to outbid competing advertisers (who are using non-

Google marketplaces) a practice which is known as “last look.” Similarly, through

Google’s market dominance, Google Ads has engaged in a practice of setting

unreasonably high minimum bids targeted only at competing products or services

in order to foreclose them from meaningful participation in the Google Ads auction

system. In doing so, Google has foreclosed participation by its competitors,

illegally restrained trade, and stifled competition.

        145. Google has usuriously increased the cost of rival online video

platforms’ use of Google’s goods and services, unilaterally terminating contracts

with rival online advertising platforms, and/or expressly or constructively refusing

to deal and/or do business with competitors. Additionally, Google has

contractually restricted small businesses from advertising on competing search

platforms.

        146. Additionally, Google has taken part of the content of competing sites

and misappropriated such content by placing it in Google’s own search results.

When competitors have objected, Google threatens to remove them entirely from

Google’s search results.42 Google’s practice of misappropriating third-party


42
     House Antitrust Report at 185-187.
                                          65
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 66 of 89




content to bootstrap its own rival search services and to keep users on Google’s

own webpage has been cited by the House Judiciary Committee as further

evidence of its monopoly power and an example of how Google has abused that

power.43

        147. Moreover, Google is the default search provider on 87% of desktop

browsers and the vast majority of mobile devices. Specifically, Google has used

its search dominance to promote the use of its Chrome Browser on laptops,

personal computers, and workstations, which sets Google Search as its default.

        148. Google also pays Apple an undisclosed amount, estimated to be $12

billion per year, to secure the search default across iOS devices. This self-

preference favors Google because users tend to stick with the default presented.

Moreover, Google takes steps to hamper and dissuade even those users that do

attempt to switch search engines on Chrome. Combined, Google’s conduct

significantly impedes other search providers from reaching users at scale—and

further expands and entrenches Google’s dominance.44

              6. Denial of Interoperability and Purposeful Incompatibility

        149. Google also engages in denying interoperability with competitors’

products and services and purposefully renders certain of its products and services



43
     House Antitrust Report at 187.
44
     House Antitrust Report at 178.
                                         66
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 67 of 89




incompatible to exclude entry by competitors, raise their costs and/or coerce the

use of Google products and services. By way of example, Google made video

players incompatible unless they met certain restrictions including as to size of

video player.

             7. Opacity as To Function, Pricing and Data

      150. Through a culture of secrecy as to pricing and data collection, Google

deprives competitors, advertisers and publishers of key market and pricing

information and maintaining market opacity, inhibiting their ability to compete.

      151. Additionally, in January 2020, Google announced that it plans to

phase out third-party cookies in Chrome, which will likely have the effect of

reinforcing Google’s power and harming rivals, shifting more advertisers toward

Google. In particular, while Google phases out third-party cookies needed by

other digital advertising companies to effectively compete, Google can still rely on

data collected throughout its digital ecosystem.

             8. Predatory Pricing

      152. Google’s ubiquitous practice of offering various free services on one

side of the two-sided markets it controls enables the Google Defendants to extract

higher prices from the other side. By way of example, users’ “free” Internet search

is paid for in billions of dollars of advertising revenue. The “free” conversion of

creatives into HTML5 meant Google could garner more advertisements through its


                                         67
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 68 of 89




own revenue generating ecosystem. Likewise, the “free” Android OS puts Google

and its products and services in the hands of a vast majority of mobile users world-

wide.

        153. While Google touts that AdSense is a “free” service, website owners

pay for this “free” service by providing their own websites “real estate,” i.e., blank

spaces on their websites that Google can then populate with paid for advertising;

by enabling Google to trade on their names, good and services; by driving web

traffic to the Google platform; and by essentially providing digital client lists to

Google for further data mining and monetization. Additionally, Google takes a

piece of the profit paid by the advertiser to the website owner.

        154. These free products and services are in essence predatory pricing and

triangular predatory pricing. Only Google’s dominance across markets enables

these “free” offerings. Other market participants cannot compete.

              9. Google Leverages Its Monopoly in Android Operating System to
                 Maintain Its Monopoly Power and Attempt to Gain Further
                 Monopoly Power

        155. Google has obtained default placement of both its Google Search and

Chrome Browser across the mobile and desktop ecosystem through both

integration and contractual arrangements. Through its ownership and complete

control of Android, Google has been able to ensure that Google Search remains




                                          68
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 69 of 89




dominant even as mobile replaced desktop as the critical entry point to the

Internet.45

      156. Google has required that any smartphone manufacturer seeking to

license Android preinstall Google Search and Google Play Store, alongside a host

of other apps selected by Google. Google has also offered mobile device

manufacturers revenue-share agreements, under which smartphone manufacturers

would receive a cut of the search advertising revenue that Google made from the

use of Google’s apps on their devices, as well as a cut of Play Store revenues. In

return, however, manufacturers had to not only carry Google’s apps, but also

ensure that Google Search was the default and exclusive search app pre-installed

on the manufacturers’ devices.46 Moreover, Google has established Chrome as the

default browser on the majority of Android devices. This further feeds Google’s

preestablished rules and parameters for enabled, viewable, and audible online

video advertisements and use of HTML5 and disadvantages Inform and other

competitors.

       157. The illegal ties, restrictive agreements, self-preference and promotion

of Chrome and Google Search through its Android OS, maintains and enhances




45
   House Antitrust Report at 181.
46
   House Antitrust Report at 213 (referencing documents provided by Google
including the March 2011 Mobile Application Distribution Agreement).
                                         69
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 70 of 89




Google’s ability to provide preferential placement of its own advertising products

and services to the detriment of Inform and other competitors.

IX.   INTERSTATE TRADE AND COMMERCE

      158. Google’s conduct as alleged herein has had a substantial effect on

interstate and intrastate commerce. At all material times, Google conduct

participated in the conduct set forth herein in a continuous and uninterrupted flow

of commerce across state and national lines and throughout the United States.

X.    ANTITRUST HARM

      159. Defendants’ conduct goes far beyond aggressive competition.

Defendants’ anticompetitive and predatory actions intend to, and in fact do,

exclude rivals and harm the competitive process. The conduct is not competition

on the merits or otherwise privileged. Worse yet, the conduct has been

systematically planned and thoroughly executed over many years; it is willful.

      160. Defendants’ conduct harms consumers by depriving customers of

valid competitive choice, degrading consumer privacy, degrading quality and

variety of products and services offered to consumers, stifling innovation and

ultimately raising the prices of goods and services in the marketplace.

      161. Defendants’ conduct harms competition, by artificially and unlawfully

reducing and foreclosing competition, foreclosing competitors from meaningfully

participating in purportedly neutral and unbiased competitive processes including


                                         70
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 71 of 89




the ad auction and bidding processes, which are in fact skewed and rigged to favor

Google and Google products and services; and surreptitiously altering algorithms

and compatibilities with competing platforms without sufficient notice to allow

them to alter their product to run on the Google platform.

      162. Defendants’ conduct adversely affects competition and innovation,

including by:

         a. Impairing the incentive of Google’s competitors and potential

             competitors to undertake research and development, because they

             know that Google will be able to limit the rewards from any resulting

             innovation;

         b. Impairing the ability of Googles’ competitors and potential

             competitors to obtain financing for research and development;

         c. Inhibiting Google’s competitors that nevertheless succeed in

             developing promising innovations from effectively marketing their

             improved products to customers;

         d. Reducing the incentive and ability of advertising platforms, web

             application developers, and other competitors to innovate and

             differentiate their products in ways that will appeal to customers; and

         e. Reducing competition and the spur to innovation by Google and

             others that only competition can provide.


                                         71
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 72 of 89




      163. The purpose and effect of Defendants’ conduct has been, and if not

restrained, will be:

          a. To preclude competition on the merits between competing online

             advertising platforms, advertisers, publishers seeking advertising

             space and websites offering their “real estate” for ad placement;

          b. To preclude competition on the merits between Google’s search and

             browser apps and other apps;

          c. To preclude potential competition between Google’s Android OS and

             competing operating systems, other companies, and software apps

             whose use is facilitated by bundled Google products and services,

             which systems could otherwise choose to offer competing Internet and

             advertising platforms;

          d. To maintain and extend Google’s numerous monopolies including

             Internet Search, Search Advertising, and Ad Server monopolies; and

          e. To move toward and attain monopoly power in the Web Browser

             Market; and

          f. To move toward and attain monopoly power in the colossally

             lucrative Online Advertising and Online Video Advertising Markets.

      164. In light of the synergistic effect that Defendants have acquired from

their antitrust activities in the Internet Search Market, the Search Advertising


                                          72
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 73 of 89




Market, the Licensable Mobile Device Operating System Market, and the Ad

Server Market — all connected by an Internet platform that enables Google to

gather and monetize massive consumer and competitor data for its targeted and

location-specific advertising (which accounts for about 83% of Alphabet's total

revenue), Google's conduct has resulted in real harm to competition, consumers,

and innovation.

      165. Google’s systematic and predatory conduct across markets threatens

to change the trajectory of digital and online competition permanently. As has

been recognized: "because it can be so difficult for courts to restore competition

once it has been lost, the true cost of exclusion to consumer welfare — and its

benefit to dominant firms — are likely to be understated.”47

XI.   PRIOR ANTITRUST ENFORCEMENT ACTIONS

      166. For years, Google has been the subject of antitrust investigations and

enforcement actions around the world. From 2011 to 2013, the Federal Trade

Commission investigated Google’s role in search and advertising markets,

culminating in a staff recommendation to file a complaint against Google—

although the Commission ultimately decided not to do so. At various points over

the last decade, Mississippi, Missouri, and Texas have each separately investigated


47
   Andrew I. Gavil, Exclusionary Distribution Strategies by Dominant Firms:
Striking a Better Balance, 72 Antitrust L.J. 3, 33 (2004).

                                         73
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 74 of 89




Google for antitrust violations, and, in September 2019, attorneys general from 50

U.S. states and territories announced that they were opening a fresh antitrust

inquiry into the search and advertising giant. The Department of Justice has also

been investigating Google since the summer of 2019, and recent news reports state

that a lawsuit may be imminent. These ongoing U.S. investigations follow multiple

antitrust inquiries worldwide, as well as antitrust-related penalties levied on

Google by the European Commission, France, India, and Russia. 48

XII. GOOGLE’S IMPROPER INFLUENCE ON GOVERNMENT

        167. Beginning sometime after its domination of the search and search

advertising markets, Google began to exert its influence on the U.S. government to

maintain and increase its monopoly in those areas as well as others. Multiple

Google employees and agents went to work in the U.S. government and proceeded

to assist Google in maintaining its monopolies. For example, Andrew

McLaughlin, Google’s head of global public policy, who left Google in 2009 to

join the White House as the deputy chief technology officer, and Michelle Lee, the

deputy general counsel at Google, left Google to become the Commissioner of the

United States Patent and Trademark Office, a position she held from March 2015

until June 2017.




48
     House Antitrust Report at 176.
                                          74
         Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 75 of 89




        168. In late 2012, a senior attorney in the Federal Trade Commission,

Robert Mahini, took a position as Google’s senior policy counsel. At or around the

same time, Eric Schmidt, the CEO of Google, visited President Obama in the

White House in late 2012. Most importantly, Joshua Wright, a senior counsel at

Wilson Sonsini – Google’s long-time outside counsel – became the Commissioner

of the Federal Trade Commission.

        169. By early 2013, and despite a recommendation from Federal Trade

Commission staff that Google’s conduct in the online search and search advertising

markets harmed consumers and innovation, Obama’s Federal Trade Commission

resolved an anti-competitive inquiry with a virtual slap on the wrist, avoiding an

enforcement action altogether.

        170. Another example of Google’s influence on government policy during

the Obama administration is the administration’s dismissal of the Registrar of

Copyrights for the first time in 119 years. This dismissal occurred shortly after she

chastised Google for its attempts to abuse and weaken the U.S. Copyright system.49

XIII. CLAIMS

        COUNT I - VIOLATION OF SECTION 1 OF THE SHERMAN ACT
                      (Unreasonable Restraints on Trade)
                        Against the Google Defendants




49
     https://www.theregister.co.uk/2016/10/24/murder_in_the_library_of_congress/.
                                         75
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 76 of 89




       171. The Defendants’ Anticompetitive Restraints, as described in ¶¶ 9 and

102-57 above, have had and are having a substantial anticompetitive effect on

interstate commerce.

       172. The Google Defendants jointly have market power in Defendants’

Leveraged Monopolies as described in ¶¶ 6-7 and 69-78 above.

       173. The Google Defendants are combinations within the meaning of

Section 1 of the Sherman Act.

       174. Individually and in combination, the Defendants’ Anticompetitive

Restraints constitute illegal restrictions, agreements, and barriers that are intended

to and do in fact prevent, restrict or interfere with competition in Defendants’

Leveraged Monopolies in violation of the Sherman Act.

       175. Plaintiff has suffered, continues to suffer, and will suffer until the

Court enters the relief requested below, an antitrust injury resulting from the

Defendants’ Anticompetitive Restraints as described herein. The effects of the

Defendants’ Anticompetitive Restraints have resulted in significant monetary

injury to Plaintiff, as well as in higher prices paid by consumers for retail products,

higher prices for advertising, and the forcing of Plaintiff and others to use Google

products and services through improper tying. Plaintiff has no adequate remedy at

law.




                                          76
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 77 of 89




           COUNT II - VIOLATION OF SHERMAN ACT SECTION 2
                         (Monopoly Maintenance)
                       Against the Google Defendants

      176. The Google Defendants have monopoly power in the Defendants’

Leveraged Monopolies as described in ¶¶ 9 and 102-57 above. Through the

Defendants’ Anticompetitive Restraints described in ¶¶ 6-7 and 69-78 above, the

Google Defendants have willfully maintained, and unless restrained by the Court,

will continue to willfully maintain that power by anticompetitive, illegal,

deceptive, and unreasonably exclusionary conduct. The Google Defendants have

acted with the intent illegally to maintain their monopoly power in each of the

Defendants’ Leveraged Monopolies, and their illegal conduct has enabled them to

do so in violation of Section 2 of the Sherman Act.

      177. As a direct and proximate result of the Defendants’ Anticompetitive

Restraints, competition and consumers will continue to be immediately and

irreparably injured through the following:

         a. Loss and degradation to competition in each of the relevant markets;

         b. Degradation of the quality of products and services offered to the

             consumer;

         c. Degradation of data protection and the privacy rights of consumers;

             and

         d. Curtailing and stifling of innovation by would-be competitors.


                                         77
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 78 of 89




       178. The Defendants’ Anticompetitive Restraints have directly caused

significant monetary damages to Plaintiff. The precise amount of damages

Plaintiff is entitled to recover as a result of the foregoing injuries is substantial and

will be fully ascertained at trial.

       179. In addition, the Google Defendants’ monopolization of the relevant

markets are ongoing wrongs that cause incalculable and irreparable injury for

which there is no adequate remedy at law. Unless the Google Defendants are

enjoined by appropriate Order of this Court, the asserted harm will continue

unabated.

            COUNT III - VIOLATION OF SHERMAN ACT SECTION 2
                            (Monopoly Leveraging)
                         Against the Google Defendants

       180. The Google Defendants have monopoly power in each of the

Defendants’ Leveraged Monopolies, including but not limited to the Internet

Search Market, the Search Advertising Market, the Market for Licensable Mobile

Operating Systems, and the Ad Server Market, as set forth above in ¶¶ 6-7 and 69-

78 above. Through the anticompetitive conduct described herein, the Google

Defendants have leveraged each of these markets in an effort to gain monopoly

power and further dominance in the Web Browser Market and the Online

Advertising Market and the Online Video Advertising Market. The Google

Defendants have done so willfully, and unless restrained by the Court, will


                                           78
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 79 of 89




continue to willfully leverage that power by further anticompetitive, illegal,

deceptive, and unreasonably exclusionary conduct (Defendants’ Anticompetitive

Restraints) as described in ¶¶ 9 and 102-57 above. The Google Defendants have

acted with the intent illegally to maintain and gain monopoly power in each of

these markets, and their illegal conduct has enabled them to do so in violation of

Section 2 of the Sherman Act as described in ¶¶ 102-105 above.

      181. The Google Defendants have used and leveraged their monopoly

power and dominance in Google Search, Search Advertising, Android OS, Chrome

Browser, and Google’s Ad Server to anticompetitively and illegally disadvantage

and harm Inform and other competitors in the Online Advertising and Online

Video Advertising Markets.

      182. As a direct and proximate result of Defendants’ Anticompetitive

Restraints in the Defendants’ Leveraged Monopolies, and as set forth in ¶¶ 159-65

above, competition and consumers will continue to be immediately and irreparably

injured through the following:

         a. Loss and degradation to competition in each of the relevant markets;

         b. Degradation of the quality of products and services offered to the

             consumer;

         c. Degradation of data protection and the privacy rights of consumers;

             and


                                         79
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 80 of 89




          d. Curtailing and stifling of innovation by would-be competitors.

       183. The Google Defendants’ illegal conduct has directly caused

significant monetary damages to Plaintiff. The precise amount of damages

Plaintiff is entitled to recover as a result of the foregoing injuries is substantial and

will be fully ascertained at trial.

       184. In addition, the Google Defendants’ monopolization of the relevant

markets and monopoly leveraging are ongoing wrongs that cause incalculable and

irreparable injury for which there is no adequate remedy at law. Unless the Google

Defendants are enjoined by appropriate Order of this Court, the asserted harm will

continue unabated.

           COUNT IV - VIOLATION OF SHERMAN ACT SECTION 2
                        (Attempted Monopolization)
                          Against All Defendants

       185. Defendants have attempted to monopolize multiple markets, including

the Web Browser Market, and the Online Advertising Market, and the Online

Video Advertising Market.

       186. The Defendants’ Anticompetitive Restraints, as described in ¶¶ 9 and

102-57 above, have created a dangerous probability that they will achieve

monopoly power in the Web Browser Market, the Online Advertising Market and

the Online Video Advertising Market.




                                           80
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 81 of 89




      187. Defendants have a specific intent to achieve monopoly power in the

Web Browser Market, the Online Advertising Market and the Online Video

Advertising Market.

      188. Defendants have the power to exclude competition in the Web

Browser Market, the Online Advertising Market, and the Online Video Advertising

Market and have used that power, including by way of their unlawful practices in

restraint of trade and monopoly leveraging as described in ¶¶ 9 and 102-57 above,

in an attempt to monopolize these relevant markets.

      189. Defendants’ Anticompetitive Restraints, including their unlawful

practices in restraint of trade, are exclusionary with respect to competitors in the

markets for Online Advertising, Online Video Advertising and Web Browsers.

      190. Defendants have combined and leveraged their own monopolies in an

attempt to monopolize the Web Browser, Online Advertising Markets and Online

Video Advertising Market, with the effect being that competition is foreclosed, that

innovation is stifled, and that consumer choice is gravely diminished.

      191. There is no business necessity or other pro-competitive justification

for Defendants’ conduct.

      192. Plaintiff has been injured, and will continue to be injured, in their

businesses and property by way of Defendants’ conduct, including by way of

overpaying for goods and services, being shut out of meaningful and fair


                                          81
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 82 of 89




participation in advertising exchange, and being foreclosed from competing in the

Online Advertising and the Online Video Advertising Markets on their merits.

          COUNT V - VIOLATION OF SHERMAN ACT SECTION 2
                           (Exclusive Dealing)
                      Against the Google Defendants

      193. As detailed in ¶¶ 6-7 and 69-78 above, the Google Defendants have

monopoly power in Defendants’ Leveraged Monopolies, including the power to

control prices and exclude competition.

      194. The Google Defendants have willfully and intentionally entered into

anti-competitive, exclusionary, and unjustified agreements with publishers,

advertisers, original equipment manufacturers, and others creating high barriers to

entry and unreasonably excluding competition in the attendant markets as

described in ¶¶ 126 and 132-57 above.

      195. These exclusive dealing agreements are unreasonably restrictive in

terms of breath duration and market coverage.

      196. This web of exclusive dealing agreements cannot be justified by any

purportedly procompetitive purpose; thus Google’s exclusive dealing arrangements

agreements are not only unduly restrictive and unreasonable in length, but also

serve the anti-competitive purpose of cutting competitors off from resources they

need to compete with Google.




                                          82
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 83 of 89




      197. This conduct has substantially foreclosed competition in the relevant

markets.

      198. These exclusionary agreements violate both Section 2 of the Sherman

Act, 15 U.S.C. § 2, because these agreements constitute anti-competitive acts

intended to maintain Google’s monopoly in the Defendants’ Leveraged

Monopolies.

      199. As a direct and proximate result of the Google Defendants’ anti-

competitive and monopolistic conduct, Plaintiff has been damaged in fact.

           COUNT VI - VIOLATION OF CLAYTON ACT SECTION 3
                       (Exclusive Dealing and Tying)
                       Against the Google Defendants

      200. As detailed in ¶¶ 6-7 and 69-78, the Google Defendants have

monopoly power in Defendant’s Leveraged Monopolies, including the power to

control prices and exclude competition.

      201. Google has willfully and intentionally entered into anti-competitive,

exclusionary, and unjustified agreements with publishers, advertisers, original

equipment manufacturers, and others creating high barriers to entry and

unreasonably excluding competition in the attendant markets as set forth above in

¶¶ 126 and 132-57.




                                          83
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 84 of 89




      202. These exclusive dealing agreements and tying of products as

described in ¶¶ 126 and 131-36 above are unreasonably restrictive in terms of

breath duration and market coverage.

      203. This web of exclusive dealing agreements cannot be justified by any

purportedly procompetitive purpose; thus Google’s exclusive dealing arrangements

agreements are not only unduly restrictive and unreasonable in length, but also

serve the anti-competitive purpose of cutting competitors off from resources they

need to compete with Google.

      204. This conduct has substantially foreclosed competition in the relevant

markets.

      205. These exclusionary agreements violate Section 3 of the Clayton Act,

15 U.S.C. § 14 because these agreements constitute anti-competitive acts intended

to maintain Google’s monopoly in the Defendants’ Leveraged Monopolies.

      206. As a direct and proximate result of the Google Defendants’ anti-

competitive and monopolistic conduct, Plaintiff has been damaged in fact.

                   COUNT VII - TORTIOUS INTERFERENCE
                         Against Defendant Google

      207. Plaintiff has had customer contracts and customer relationships with

various advertisers for more than a decade. These customer contracts and

customer relationships are valuable assets of Plaintiff.



                                          84
        Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 85 of 89




       208. Without privilege, and without permission, authorization or even

notice, Defendant Google acted improperly and wrongfully by, inter alia,

approaching Plaintiff’s customers with the intent to divert those customers from

Plaintiff to Google as described in ¶¶ 127-30 above. In so doing, Google used

information derived from its algorithms, which Plaintiff is forced to use to deliver

advertisements, in order to make false or misleading claims to Plaintiff’s

customers.

       209. Google’s actions were done with malice and with the specific intent to

injure Plaintiff. Google’s actions have disrupted Plaintiff’s customer relationships

and future business with such customers.

       210.    Google’s illegal conduct has directly caused significant monetary

damages to Plaintiff. The precise amount of damages Plaintiff is entitled to

recover as a result of the foregoing injuries is substantial and will be fully

ascertained at trial.

       211. Google’s actions show willful misconduct, malice, fraud, wantonness,

oppression, and an entire want of care which would raise the presumption of

conscious indifference to consequences.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter a final judgment against

each Defendant as follows:


                                          85
    Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 86 of 89




1. A declaratory judgment finding that the Google Competitive Restraints

   constitute unreasonable restraints of trade and are illegal under Sections 1

   and 2 of the Sherman Act and Section 3 of the Clayton Act;

2. A preliminary, and thereafter permanent, injunction as follows:

   a. prohibiting each Defendant from engaging in, enforcing, carrying out,

      renewing, or attempting to engage in, enforce, carry out or renew any of

      the Google Competitive Restraints as alleged herein or any other similar

      restraint having a similar purpose or effect in violation of Sections 1 and

      2 of the Sherman Act, 15 U.S.C. §§ 1, et seq. and Section 3 of the

      Clayton Act, 15 U.S.C. § 14;

   b. imposing certain affirmative obligations on Google regarding aspects of

      its corporate governance and corporate mandate, including requiring

      Google to sell to, or provide interconnection with, rivals in each of the

      relevant markets in order to lower entry barriers;

   c. requiring that Defendants be legally separated into independent

      corporations to include, but not be limited to: (1) one separate and

      independent corporate entity for its flagship Internet search business; (2)

      one separate and independent corporate entity for its Internet advertising

      exchanges; (3) one separate and independent corporate entity for its

      Android mobile operating systems business; (4) one separate and


                                      86
    Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 87 of 89




      independent corporate entity for its Ad Server business; and (5) one

      separate and independent corporate entity for its Web Browser business;

   d. requiring that a corporate monitor assist in the breakup or allocation of

      business activities between and among the resulting entities designed to

      maximize competition and benefit to the consuming public en masse; that

      the monitor be empowered to advise the Court as to further divestment or

      reallocation of Google assets or further corporate government changes or

      board membership changes;

3. An award of monetary damages, including treble damages, punitive

   damages, the costs of this action and reasonable attorneys’ fees pursuant to

   Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 and 26;

4. An award of pre-judgement and post-judgement interest at the highest legal

   rate from and after the date of service of this Complaint to the extent

   provided by law; and

5. An award of such other relief as may be appropriate and as the Court may

   deem proper.

                                  JURY DEMAND

   Plaintiff demands a trial by jury on all issues herein.




                                      87
Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 88 of 89




Respectfully submitted, this 9th day of October, 2020.


                                   HERMAN JONES LLP


                                   /s/ John C. Herman
                                   John C. Herman
                                      (Ga. Bar No. 348370)
                                   Peter M. Jones
                                      (Ga. Bar No. 402620)
                                   Carlton R. Jones
                                     (Ga. Bar No. 940540)
                                   3424 Peachtree Road, N.E., Suite 1650
                                   Atlanta, Georgia 30326
                                   Telephone: (404) 504-6500
                                   Facsimile: (404) 504-6501
                                   jherman@hermanjones.com
                                   pjones@hermanjones.com
                                   cjones@hermanjones.com

                                   Serina M. Vash
                                    (pro hac vice)
                                   HERMAN JONES LLP
                                   153 Central Avenue #131
                                   Westfield, New Jersey 07090
                                   Tel: (404) 504-6516
                                   Fax: (404) 504-6501
                                   svash@hermanjones.com

                                   Counsel for Plaintiff
                                   INFORM INC.




                                 88
       Case 1:19-cv-05362-JPB Document 35 Filed 10/09/20 Page 89 of 89




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2020, I electronically filed the above

document with the Clerk of Court using CM/ECF which will send electronic

notification of such filing to all registered counsel.



                                    By: /s/ John C. Herman
                                        John C. Herman
                                          (Ga. Bar No. 348370)
                                          jherman@hermanjones.com




                                           89
